Citation Nr: 0617030	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-07 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
broken nose to include deviated nasal septum, lack of breath, 
sleep disorder, taste disorder, smell disorder, and 
dizziness.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to November 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Milwaukee, 
Wisconsin.  By a rating decision dated in January 2002, the 
RO tacitly reopened the service connection for residuals of a 
broken nose to include deviated nasal septum, lack of breath, 
sleep disorder, taste disorder, smell disorder, and 
dizziness, and denied the claim.  By a rating decision dated 
in February 2004, the RO denied service connection for post-
traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the RO notified the veteran that he had 90 
days to submit additional evidence.  In response, the veteran 
submitted new statements in support of his claim and copies 
of various records directly to the Board.  In accordance with 
internal procedures, the Board contacted the veteran to 
inquire whether he wished to waive his right to have his case 
remanded to the agency of original consideration (AOJ) or 
whether he waived initial consideration by the AOJ.  The 
Board received the veteran's response, which expressed his 
desire to have his appeal remanded.  In accordance with his 
wishes, the Board remands his appeal.

Further review of the record indicates that the veteran has 
identified four PTSD stressors as follows: (1) undergoing a 
sexual assault in 1986, (2) being reprimanded after an 
"enemy" Apache helicopter ambushed his unit and killed 250 
troops because he had failed to put out perimeter grounds-
the death of the men was an exercise scenario and did not 
actually occur; (3) during the same exercise, the veteran saw 
the legs of a dead soldier extending from underneath a 
wrecked "Gamma goat"; and (4) he saw the overhead sliding 
doors to an underground missile silo.  With regard to the 
veteran's claimed stressor of sexual assault, the veteran has 
stated that he did not report the incident at the time of the 
alleged assault or confide in anyone about it.  He does 
indicate that he has experienced alcohol or substance abuse 
and disregard for military and civilian authority, which he 
relates to PTSD.  Service personnel records do confirm that 
the veteran received three Article 15's for offenses in 
December 1986, and May, June, and July 1987.  As a result of 
nonjudicial punishment, the veteran was demoted from a 
private first class to a private E-2 in July 1987, and 
ultimately, he was administratively discharged for a pattern 
of misconduct.  The Board finds the evidence of behavior 
change is sufficient to warrant a medical examination and 
opinion.

As an additional matter, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability.  A new VCAA letter 
should be sent to the veteran that complies with all current 
requirements.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claims for service 
connection for residuals of a broken nose 
and PTSD of the impact of the notification 
requirements on the claims.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The RO should arrange for the veteran 
to be afforded a VA psychiatric examination 
for the purpose of determining whether he 
has PTSD that is linked to service.  The 
claims file must be made available to and 
pertinent documents therein reviewed by the 
examiner in conjunction with the 
examination.  NOTE:  the examiner should 
thoroughly review the veteran's service 
personnel records, which reference the 
imposition of nonjudicial punishment on 
three or four occasions, domestic violence 
and counseling, and an administrative 
discharge based on a pattern of misconduct.

Following a review of the claims file, 
obtaining a relevant history from the 
veteran, the mental status examination and 
any tests that are deemed necessary, the 
psychiatrist is asked to opine whether the 
veteran meets the diagnostic criteria for 
PTSD.  If so, the examiner should state 
whether it is at least as likely as not (50 
percent or more probability) that the 
veteran demonstrated behavior changes in 
service that constitute credible evidence 
of the stressors of sexual assault.  If 
both responses are affirmative, the 
examiner should opine whether the veteran's 
PTSD is causally linked to any of the 
described in-service stressor(s).  The 
examiner should discuss the relevance (if 
any) of the post-service diagnosis of anti-
social personality disorder.

If the psychiatrist cannot answer any of 
the above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide the rationale 
for the opinions provided.

3.  The appellant is advised that failure 
to report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses the question of 
causation that is vital in this claim.  
38 C.F.R. § 3.655 (2005); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should 
readjudicate the claims on appeal.  If the 
claims remain denied, the appellant and 
his representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

